Kupferman, J. P., and Lupiano, J.,
dissent in a memorandum by Lupiano, J., as follows: Petitioner, a bank located in Chile, delivered to one Ferdinand Zamora approximately 10 of its own cashier checks in exchange for the latter’s personal check in the same amount. Zamora’s check "bounced.” Meanwhile, Zamora apparently sold the petitioner’s checks to third parties, which checks were deposited in certain numbered accounts maintained by customers at respondent banks. Zamora, now in prison, having confessed, has implicated no other individual in his scheme. The checks themselves appear regular on their face. The instant appeal arises from so much of an order of Special Term as denied preaction disclosure sought by petitioner from the respondent banks. The majority have determined to modify Special Term’s determination by permitting such disclosure relevant to the numbered accounts. I do not agree and would affirm the order insofar as appealed from herein. Petitioner, Banco de Concepcion, has wholly failed to show any cause of action against the owners of certain numbered accounts in the respondent banks and to allow petitioner to obtain preaction disclosure pursuant to CPLR 3102 (subd [c]) from such banks respecting the ownership and records of those accounts is improper. In Matter of Simpson (Traum) (63 AD2d 583-584, we noted: "Preaction disclosure under CPLR 3102 (subd [c]) is not available to determine if a cause of action in fact exists. A prima facie cause of action must be demonstrated (Siegel, Practice Commentaries, McKinney’s Cons. Laws of NY, Book 7B, CPLR 3102, C3102:4, p 263). It is incumbent upon the petitioner upon such an application to present 'facts fairly indicating a cause of action against the adverse party’ (Matter of Schenley Inds. v Allen, 25 AD2d 742, 743; see, also, Newell *842v Makhuli, 50 AD2d 1060; Stewart v Socony Vacuum Oil Co., 3 AD2d 582, 583; Matter of Heller v State of New York, 57 Misc 2d 976). An examination to frame a complaint will not be permitted where what is sought is to ascertain or determine whether facts supporting a cause of action exist (Matter of Heller v State of New York, supra), nor where petitioner 'possesses sufficient information to frame a complaint without the examination which is sought’ (New Rochelle Precision Grinding Corp. v Marino, 9 AD2d 685). Nor is it permitted 'to explore the feasibility of framing a complaint’ (Colter v Retail Credit Co., 18 AD2d 898).” Thus, a prima facie cause of action must be shown and a preaction examination to determine whether facts supporting a cause of action exist will not be permitted (cf. Banco Frances e Brasileiro S. A. v Doe, 36 NY2d 592, 595-597). Petitioner argues on appeal that it desires to commence a lawsuit against the owners of these numbered accounts who were the ultimate recipients of the checks and that the extent of their possible involvement in the fraud perpetrated by Zamora is unknown and can only be obtained through disclosure. In the absence of demonstrating the existence of a cause of action against the owners of the numbered accounts, petitioner indulges in conjecture as to their possible involvement in fraud and has not, insofar as indicated by this record, attempted to follow a course such as was evinced by plaintiff in Banco Frances e Braisleiro S. A. v Doe (supra). Parenthetically, the examination sought herein is much broader in scope than the limited deposition contemplated by the statute and is more analogous to a full-blown deposition of the type appropriate after commencement of an action.